


Exhibit 10.82

FORM OF CROWN MEDIA HOLDINGS, INC.
2010 LONG TERM INCENTIVE COMPENSATION AGREEMENT

        THIS LONG TERM INCENTIVE COMPENSATION AGREEMENT (the "Agreement") is
made and entered into as of January 1, 2010 (the "Grant Date"), by and between
Crown Media Holdings, Inc., a Delaware corporation ("Crown"),
and                                    ("Executive") pursuant to the terms and
conditions of the Amended and Restated Crown Media Holdings, Inc. 2000 Long Term
Incentive Plan (the "Plan"). Capitalized terms not defined in this Amended
Agreement shall have the meanings set forth in the Plan.

        1.     Awards.

        (a)    General Award.    Pursuant to the Plan, Crown grants to Executive
the opportunity to earn $             ("Target Award"), subject to the terms and
conditions set forth in this Agreement and the Plan. A copy of the Plan has been
delivered to the Executive. By signing below, the Executive agrees to be bound
by all the provisions of the Plan. Target Award constitutes an unsecured promise
of Crown to deliver to Executive on the Delivery Date (as defined below) cash in
the amount of the Target Award actually achieved. Executive has only the rights
of a general unsecured creditor of Crown.

        (b)    Types of Awards.    Of the total Target Award, $            (50%)
shall be deemed to be the Employment Award and $            (50%) shall be
deemed to be the Performance Award (collectively, the "Awards"). Vesting of the
Performance Award shall depend on the degree to which the cumulative cash flow
and EBITDA plan set forth on Schedule 1 hereto ("Performance Plan") is achieved.
The applicable provisions of this Agreement shall be specified by type of award,
and if not so specified, shall apply to both awards granted hereunder.

        2.     Vesting.

        (a)    The Employment Award.    Subject to continued employment with
Crown and/or its affiliates as of August 31, 2012, the Employment Award shall
vest and become nonforfeitable on August 31, 2012.

        (b)   The Performance Award.

          (i)  Performance Award Metrics. Subject to continued employment with
Crown and/or its affiliates, as of December 31, 2012, the Performance Award is
eligible to vest and become nonforfeitable in accordance with the 3-Year
Cumulative Performance Award Metrics attached hereto as Schedule 1.

        (ii)    Other Measures.    The Compensation Committee shall also have
the ability to increase or decrease the payout based on an assessment of
demographics achieved, relative market conditions and management of expenses.

        3.     Settlement of Awards.

        Subject to any cancellation of Awards pursuant to Section 4, Crown shall
deliver to Executive on the Delivery Date, cash in the amount of the Target
Award actually achieved, unless Executive has otherwise elected to defer receipt
of such award. Executive may only elect to defer provided that such election is
made in accordance with the terms of Crown's Deferred Compensation Plan as
amended and restated effective January 1, 2008.

        4.     Termination of Awards and Non-Delivery Upon Certain Other Events.

        Subject to Section 5 hereof, Executive's rights with respect to any
outstanding unvested Awards shall immediately terminate and no payment shall be
made in respect of such Awards if, prior to the Vesting Date, Executive
experiences a Termination of Employment (as defined in the Plan).

        5.     Other Vestings.

        (a)    The Employment Award.    Notwithstanding Section 4 hereof, a pro
rata portion of any outstanding unvested Employment Award shall vest immediately
upon an Executive's Termination of

--------------------------------------------------------------------------------




Employment by reason of: (1) the death of the Executive; (2) the Disability of
the Executive; or (3) an Executive's involuntary Termination of Employment
without Cause, provided that with respect to (3), such Termination occurs on or
after January 1, 2011.

        (b)    The Performance Award.    Notwithstanding Section 4 hereof, a pro
rata portion of any outstanding Performance Award shall vest pursuant to and on
the date indicated in Section 2(b) upon an Executive's Termination of Employment
by reason of: (1) the death of the Executive; (2) the Disability of the
Executive; or (3) an Executive's involuntary Termination of Employment without
Cause, provided that with respect to (3), such Termination occurs on or after
January 1, 2011.

        (c)    Pro Rata Calculations.    The pro rata portion shall be
calculated as the following percentage: The number of days an Executive was
employed by Crown and/or its affiliates commencing with the date of this
Agreement divided by the total number of days, commencing with the date hereof
and concluding with the scheduled vesting date as set forth in Section 2(a) or
2(b), as applicable.

        6.    Definitions.    For purposes of this Agreement:

        (a)   "Delivery Date" with respect to the Employment Award shall mean
any date designated by Crown within thirty (30) days following the Vesting Date
and with respect to the Performance Award, any date designated by Crown within
the later of (x) thirty (30) days following the Vesting Date or (y) fifteen
(15) days following the issuance of Crown's audited financials for the relevant
year, but in any event no later than March 15 of the year following the year in
which the Performance Award is vested.

        (b)   "Vesting Date" for the Employment Award shall mean August 31, 2012
or the date on which any one of the events in Section 5 occurs. Vesting Date for
the Performance Award shall mean December 31, 2012, or the date on which any one
of the events in Section 5 occurs.

        7.     Withholding Tax.

        Executive may be subject to withholding taxes as a result of the
settlement of the Awards. Crown shall withhold from settlement payments the
amount of such obligations, including all applicable federal, state, local and
foreign withholding taxes that Crown determines result from such settlement.

        8.     Non-transferability.

        No Awards shall be assignable or otherwise transferable by Executive.
During the life of Executive any elections with respect to Awards may be made
only by Executive or Executive's guardian or legal representative.

        9.     Counterparts.

        This Agreement may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

        10.   Governing Law.

        This Agreement shall be governed by the laws of the State of Delaware,
without regard to conflict of law principles.

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have executed this Long Term
Incentive Compensation Agreement as of the date first written above.

    CROWN MEDIA HOLDINGS, INC.               By:  


--------------------------------------------------------------------------------

        Name:
Title:              


--------------------------------------------------------------------------------

EXECUTIVE

--------------------------------------------------------------------------------


